 1

 2

 3

 4

 5

 6

 7

 8                           IN THE UNITED STATES DISTRICT COURT

 9                        FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    VERNELL WATTS,                                    No. 2:19-CV-0715-DMC-P
12                       Plaintiff,
13           v.                                         ORDER
14    J. ABERNATHY, et al.,
15                       Defendants.
16

17                  Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to

18   42 U.S.C. § 1983. Pending before the Court is Plaintiff’s complaint (ECF No. 1). Plaintiff

19   alleges Defendants violated his Fourteenth Amendment right to due process in labeling him as a

20   sex offender with a “R” suffix without giving him notice or an opportunity to challenge the

21   designation. Plaintiff additionally alleges this designation somehow violates his rights under the

22   Americans with Disabilities Act (“ADA”).

23

24                       I. SCREENING REQUIREMENT AND STANDARD

25                  The Court is required to screen complaints brought by prisoners seeking relief

26   against a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

27   § 1915A(a). The Court must dismiss a complaint or portion thereof if it: (1) is frivolous or

28   malicious; (2) fails to state a claim upon which relief can be granted; or (3) seeks monetary relief
                                                        1
 1   from a defendant who is immune from such relief. See 28 U.S.C. § 1915A(b)(1), (2).

 2                  The Federal Rules of Civil Procedure require complaints contain a “…short and

 3   plain statement of the claim showing that the pleader is entitled to relief.” See McHenry v.

 4   Renne, 84 F.3d 1172, 1177 (9th Cir. 1996) (quoting Fed. R. Civ. P. 8(a)(1)). Detailed factual

 5   allegations are not required, but “[t]hreadbare recitals of the elements of a cause of action,

 6   supported by mere conclusory statements, do not suffice.” Ashcroft v. Iqbal, 556 U.S. 662, 678

 7   (2009) (citing Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007)). While a plaintiff’s

 8   allegations are taken as true, courts “are not required to indulge unwarranted inferences.” Doe I v.

 9   Wal–Mart Stores, Inc., 572 F.3d 677, 681 (9th Cir. 2009) (internal quotation marks and citation

10   omitted).

11                  Prisoners proceeding pro se in civil rights actions are entitled to have their

12   pleadings liberally construed and are afforded the benefit of any doubt. Hebbe v. Pliler, 627 F.3d

13   338, 342 (9th Cir. 2010) (citations omitted). To survive screening, Plaintiff’s claims must be

14   facially plausible, which requires sufficient factual detail to allow the Court to reasonably infer

15   that each named defendant is liable for the misconduct alleged, Iqbal, 556 U.S. at 678 (quotation

16   marks omitted); Moss v. United States Secret Service, 572 F.3d 962, 969 (9th Cir. 2009). The

17   sheer possibility that a defendant acted unlawfully is not sufficient, and mere consistency with

18   liability falls short of satisfying the plausibility standard. Iqbal, 556 U.S. at 678 (quotation marks

19   omitted); Moss, 572F.3d at 969.

20
21                                  II. PLAINTIFF’S ALLEGATIONS

22                  Plaintiff has named two Defendants: (1) J. Abernathy and (2) J. Vila. Plaintiff

23   alleges Defendants violated his due process rights under the Fourteenth Amendment by

24   unlawfully upholding Plaintiff’s alleged unlawful sex offender classification— “R” suffix—

25   without providing him due process. Plaintiff alleges he was not provided notice or an opportunity

26   to be heard on the matter. Plaintiff additionally alleges this classification has further led to a
27   violation his rights under the ADA. However, it is unclear exactly how Plaintiff’s rights under

28   the ADA are implicated, or if Plaintiff even qualifies for protection under the ADA.
                                                         2
 1                                             III. ANALYSIS

 2                  The Due Process Clause protects against the deprivation of liberty without due

 3   process of law. Wilkinson v. Austin, 545 U.S. 209, 221 (2005). In order to invoke the protection

 4   of the Due Process Clause, a plaintiff must first establish the existence of a liberty interest for

 5   which the protection is sought. Id. Liberty interests may arise from the Due Process Clause

 6   itself, or from an expectation or interest created by prison regulations. Id. The Due Process

 7   Clause itself does not confer on inmates a liberty interest in avoiding “more adverse conditions of

 8   confinement.” Id. The existence of a liberty interest created by prison regulations is determined

 9   by focusing on the nature of the deprivation. Sandin v. Conner, 515 U.S. 472, 481-84 (1995).

10   Such liberty interests are “generally limited to freedom from restraint which...imposes atypical

11   and significant hardship on the inmate in relation to the ordinary incidents of prison life.” Id. at

12   484; Myron v. Terhune, 476 F.3d 716, 718 (9th Cir. 2007).

13                  Under certain circumstances, labeling a prisoner with a particular classification

14   may implicate a liberty interest subject to the protections of due process. Neal v. Shimoda, 131

15   F.3d 818, 827 (9th Cir. 1997) (“[T]he stigmatizing consequences of the attachment of the ‘sex

16   offender’ label coupled with the subjection of the targeted inmate to a mandatory treatment

17   program whose successful completion is a precondition for parole eligibility create the kind of

18   deprivations of liberty that require procedural protections.”).

19                  Plaintiff cannot claim any constitutional right to a particular prison classification

20   arising directly from the Fourteenth Amendment as inmates have no liberty interest in custody
21   classification decisions. Hernandez v. Johnston, 833 F.2d 1316, 1318 (9th Cir. 1987); Moody v.

22   Daggett, 429 U.S. 78, 88 n.9 (1976). The assignment of an “R” suffix alone does not “impose[ ]

23   atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

24   life.” Sandin, 515 U.S. at 484; Neal, 131 F.3d at 830; Cooper v. Garcia, 55 F. Supp. 2d 1090,

25   1101 (S.D. Cal. 1999); Johnson v. Gomez, 1996 WL 107275, at *2–5 (N.D. Cal. 1996); Brooks v.

26   McGrath, 1995 WL 733675, at *1-2 (N.D. Cal. 1995).
27   ///

28   ///
                                                         3
 1                   However, if Plaintiff can demonstrate the assignment of the “R” suffix resulted in

 2   some kind of discrimination under the ADA, Plaintiff may be able to establish a deprivation of

 3   liberty that requires procedural protections. In other words, if Plaintiff can establish that the

 4   stigmatizing results of the “R” suffix designation somehow lead to discrimination in violation of

 5   the ADA, Plaintiff may be able to state a claim for relief. For that reason, Plaintiff will be

 6   provided leave to amend. Additionally, because of Plaintiff’s pro se status, the Court has

 7   provided a review of relevant ADA law below.

 8                   Plaintiffs may bring claims under Title II of the Americans with Disabilities Act

 9   (“ADA”), 42 U.S.C. § 12132. Title II of the ADA “prohibit[s] discrimination on the basis of

10   disability.” Lovell v. Chandler, 303 F.3d 1039, 1052 (9th Cir. 2002). “To establish a violation of

11   Title II of the ADA, a plaintiff must show that (1) [he] is a qualified individual with a disability;

12   (2) [he] was excluded from participation in or otherwise discriminated against with regard to a

13   public entity’s services, programs, or activities; and (3) such exclusion or discrimination was by

14   reason of [his] disability.” Id.

15

16                                  IV. AMENDING THE COMPLAINT

17                   Because may be possible that some of the deficiencies identified in this order may

18   be cured by amending the complaint, plaintiff is entitled to leave to amend prior to dismissal of

19   the entire action. See Lopez v. Smith, 203 F.3d 1122, 1126, 1131 (9th Cir. 2000) (en banc).

20   Plaintiff is informed that, as a general rule, an amended complaint supersedes the original
21   complaint. See Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992). Thus, following

22   dismissal with leave to amend, all claims alleged in the original complaint which are not alleged

23   in the amended complaint are waived. See King v. Atiyeh, 814 F.2d 565, 567 (9th Cir. 1987).

24   Therefore, if plaintiff amends the complaint, the court cannot refer to the prior pleading in order

25   to make plaintiff's amended complaint complete. See Local Rule 220. An amended complaint

26   must be complete in itself without reference to any prior pleading. See id.
27   ///

28   ///
                                                         4
 1                   If plaintiff chooses to amend the complaint, plaintiff must demonstrate how the

 2   conditions complained of have resulted in a deprivation of plaintiff’s constitutional rights. See

 3   Ellis v. Cassidy, 625 F.2d 227 (9th Cir. 1980). The complaint must allege in specific terms how

 4   each named defendant is involved, and must set forth some affirmative link or connection

 5   between each defendant’s actions and the claimed deprivation. See May v. Enomoto, 633 F.2d

 6   164, 167 (9th Cir. 1980); Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978).

 7                   Finally, plaintiff is warned that failure to file an amended complaint within the

 8   time provided in this order may be grounds for dismissal of this action. See Ferdik, 963 F.2d at

 9   1260-61; see also Local Rule 110. Plaintiff is also warned that a complaint which fails to comply

10   with Rule 8 may, in the court’s discretion, be dismissed with prejudice pursuant to Rule 41(b).

11   See Nevijel v. North Coast Life Ins. Co., 651 F.2d 671, 673 (9th Cir. 1981).

12

13                                            V. CONCLUSION

14                   Accordingly, IT IS HEREBY ORDERED that:

15                   1.       Plaintiff’s complaint (ECF No. 1) is dismissed with leave to amend; and

16                   2.       Plaintiff shall file a first amended complaint within 30 days of the date of

17   service of this order.

18

19                   Dated: September 9, 2019
                                                             ____________________________________
20                                                           DENNIS M. COTA
21                                                           UNITED STATES MAGISTRATE JUDGE

22

23

24

25

26
27

28
                                                         5
